Case 1:19-cv-10504-RA Document 64 Filed 05/12/20 Page 1 of 4



    19 CV 10504 (RA)
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

    BRIAN QUIRE,

                                                           Plaintiff,

                              -against-

    CITY OF NEW YORK; NEW YORK CITY POLICE
    DEPARTMENT; PSYCHEMEDICS CORPORATION; and
    THOMAS CAIRNS, individually and in his official capacity
    as Senior Scientific Advisor for PSYCHEMEDICS
    CORPORATION,

                                                      Defendants.

            SUR-SUR-REPLY MEMORANDUM OF LAW
            IN SUPPORT OF THE CITY DEFENDANTS’
              MOTION TO DISMISS THE AMENDED
                        COMPLAINT

                     JAMES E. JOHNSON
             Corporation Counsel of the City of New York
                    Attorney for City Defendants
                  100 Church Street, Room 2-186
                 New York, New York 10007-2601




                  Of Counsel: Dominique F. Saint-Fort
                  Tel: (212) 356-2444
                  Matter No. 2019-062354
           Case 1:19-cv-10504-RA Document 64 Filed 05/12/20 Page 2 of 4



                                 PRELIMINARY STATEMENT

               On leave of the Court (see ECF Dkt. No. 62), the City Defendants submit this

memorandum of law in sur-sur-reply to Plaintiff’s opposition to, and in further support of, their

motion to dismiss Plaintiff’s Amended Complaint.

                                           ARGUMENT

               In opposition to the City Defendants arguments related to Plaintiff’s common law

negligence claim, Plaintiff contends that he has satisfied the notice of claim requirements. As

explained in City Defendants’ memorandum of law in further support of their motion to dismiss

Plaintiff failed to satisfy the notice of claim requirement.

               With respect to his negligence claim, Plaintiff’s Amended Complaint states that

                       “Defendant City of New York and Defendant NYPD
                       breached their respective duties to Plaintiff when they
                       implemented, relied on and/or utilized a drug testing policy
                       in which NYPD summarily “verified” the results of
                       Psychemedics’ analysis and ultimately terminated
                       Plaintiff’s employment based on such result, despite the
                       fact that Psychemedics cannot show that their hair testing
                       properly distinguishes between the presence of drugs due to
                       ingestion and the presence of drugs due to passive
                       exposure.”


ECF Dkt. No. 30, at 16-17. In response to this claim, the City Defendants’ argued in their

memorandum of law in support of their motion to dismiss that Plaintiff failed to meet the

elements for negligent hire or supervision. See ECF Dkt. No. 46, 29-30.

               In opposition, however, Plaintiff argued that he was not setting forth a claim for

negligent hire or supervision, but rather that the City was negligent in using hair samples for

drug testing when alternative drug testing methods are available. Specifically, Plaintiff states:

               “Unlike City Defendants assert, Plaintiff’s negligence claim is not
               based upon whether “NYPD’s MRO acted pursuant to his duties as
               a NYPD employee and MRO” (see Defs. Mem. of Law, p. 24), and
            Case 1:19-cv-10504-RA Document 64 Filed 05/12/20 Page 3 of 4



               is not based upon the allegedly “negligent hire of Psychemedics to
               perform NYPD drug tests, and negligent supervision and/or
               training of [Police Surgeon] Dr. [Joseph] Ciuffo [NYPD’s Medical
               Review Officer] in accepting Psychemedics’ test conclusions.”
               Defs. Mem. of Law, p. 23. . . . Instead, City Defendants are liable
               for negligence because they know, or at the very least should
               know, of an adequate alternative drug testing method that is more
               accurate in ruling out false positives, and have failed to implement
               and utilize at Plaintiff’s expense.”

ECF Dkt. No. 48, at 28-29. This description of Plaintiff’s negligence claim is not captured by

Plaintiff’s negligence claim in the Amended Complaint or in his notice of claim. Notably,

Plaintiff does not cite to where in the Amended Complaint or the Notice of Claim where this

claim is asserted, which underscores the fact that this particular claim is not present in either

document.

               In this action, Plaintiff’s notice of claim filed on or about June 13, 2018, does not

assert a claim that the City Defendants were negligent in their decision to use hair samples in

their drug tests. See ECF Dkt. No. 54-1. Nor does Plaintiff’s notice of claim include any factual

allegations which would reasonably give Defendants notice that Plaintiff intended to pursue a

theory of liability based upon the City Defendants being negligent in using hair samples for drug

testing. See id.

               Essentially conceding that this specific theory of negligence is not alleged in his

Notice of Claim, Plaintiff argues in his Sur-Reply that 50-h hearing examination provided the

City Defendants with an opportunity to investigate his claims and thereby presumably provided

City Defendants with notice of his specific tort claims. Plaintiff’s allegation, however, has no

support in the Amended Complaint or the documents attached thereto nor did Plaintiff, in his

Opposition, provide a copy of this transcript which allegedly evinces notice. Plaintiff possessed

the 50-h hearing transcript prior to filing his Complaint and Amended Complaint in this action,



                                                  2
           Case 1:19-cv-10504-RA Document 64 Filed 05/12/20 Page 4 of 4



but failed to provide the Court with a copy of the 50-h hearing transcript as part of his pleading

and did not seek permission to file a copy of the transcript along with his Sur-Reply. In

opposing the City Defendants’ motion to dismiss, Plaintiff cannot rely upon documents that are

not before the Court or part of his pleadings. “In deciding a Rule 12(b) motion, a court is not

limited to the face of the complaint and may consider evidence outside the pleadings to resolve

disputed factual issues.” State Emps. Bargaining Agent Coal. v. Rowland, 494 F.3d 71, 77 n.4

(2d Cir. 2007). Plaintiff’s failure to put a copy of the 50-h hearing before the Court for

consideration requires that the Court disregard his reliance on the 50-h hearing transcript.   As

such, absent any notice to the City Defendants of his specific negligence claim, that claim must

be dismissed for failure to satisfy notice of claim requirements.

                                         CONCLUSION

         For the foregoing reasons, and the reason explained in the City Defendant’s moving

memorandum of law and reply memorandum of law, the Court should dismiss the Second

Amended Complaint in its entirety and grant such other and further relief as the Court deems just

and proper.

Dated:         New York, New York
               May 12, 2020
                                                      JAMES E. JOHNSON
                                                      Corporation Counsel of the
                                                        City of New York
                                                      Attorney for City Defendants
                                                      100 Church Street, Room 2-186
                                                      New York, New York 10007-2601
                                                      (212) 356-2444


                                              By:                   /s/
                                                      Dominique F. Saint-Fort
                                                      Assistant Corporation Counsel




                                                 3
